Exhibit 10.1

CREDIT AGREEMENT

CREDIT AGREEMENT (this “Agreement”), dated as of April 5 2016, by and between
PACHOLDER HIGH YIELD FUND, INC., a corporation that is registered under the
Investment Company Act of 1940, as amended, (the “Client”) and PERSHING LLC
(“Pershing”).

WHEREAS, Pershing is an SEC-registered member of several national securities
exchanges and is a clearing member of The Options Clearing Corporation (“OCC”);
and

WHEREAS, Client seeks to obtain financing from Pershing, and Pershing is willing
to provide such financing, on the terms and conditions provided for in this
Agreement; and

WHEREAS, Client intends to pledge assets held at JPMorgan Chase Bank, N.A.
(“Custodian”) to Pershing to secure performance of Client’s obligations with
respect to financing obtained from Pershing hereunder and for that purpose has
executed a Special Custody and Pledge Agreement (as amended, supplemented or
otherwise modified from time to time, the “Special Custody and Pledge
Agreement”) with Pershing and Custodian; and

WHEREAS, Pershing is required to comply with applicable laws and regulations,
including the margin regulations of the Board of Governors of the Federal
Reserve System, the OCC, any relevant securities exchanges, other
self-regulatory associations (the “Margin Rules”) and Pershing’s internal
policies; and

WHEREAS, Client and Pershing desire to establish procedures for their compliance
with the Margin Rules; and

WHEREAS, Custodian acts as custodian of certain assets of Client pursuant to a
contract with Client (the “Custodian Contract”) and holds such assets in an
account (the “Custodial Account”) and is further prepared to act as custodian
for Collateral (as defined in the Special Custody and Pledge Agreement) pursuant
to the terms and conditions of the Special Custody and Pledge Agreement;

THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

FINANCING

This Agreement relates to Pershing providing financing to Client and sets forth
terms and conditions under which Client may borrow funds from Pershing which
shall be collateralized by assets held in a Special Custody Account (as defined
in the Special Custody and Pledge Agreement) held at Custodian pursuant to the
Special Custody and Pledge Agreement. Capitalized terms used herein, and not
otherwise defined herein, shall have the meanings assigned to such terms in the
Special Custody and Pledge Agreement.

Commitment to Lend. Subject to the terms and conditions set forth in this
Agreement, Pershing agrees to lend to Client and Client may borrow, repay and
reborrow from time to time during the term of this Agreement, such sums as are
requested by Client up to a maximum aggregate principal amount outstanding
(after giving effect to all amounts outstanding and all amounts requested and
subject to sufficient collateral to justify the amount) at any one time equal to
US $50,000,000 (or such greater amount agreed to by Pershing). Each borrowing
under this Section shall be an open commitment terminable upon 180 days’ written
notice, subject to the early termination provisions contained in Sections 3.03
and 6.01 of this Agreement.

 

1



--------------------------------------------------------------------------------

1.01 Conditions Precedent. The obligation of Pershing to make a loan hereunder
is subject to the satisfaction, on the date of such loan, of the following
conditions precedent:

 

  (a). all representations and warranties of Client contained in this Agreement
or the Special Custody and Pledge Agreement shall be true and correct in all
material respects;

 

  (b). no Event of Default (as defined below) under this Agreement or Customer
Default under the Special Custody and Pledge Agreement shall have occurred and
be continuing; and

 

  (c). unless otherwise agreed by the parties hereto, the debit balance shall be
less than the amount specified in Appendix A hereto as the maximum margin debit.

1.02 Risk Factors. By applying for a margin account, Client acknowledges receipt
of Pershing’s Margin Risk Disclosure Statement. Client further acknowledges that
it has carefully considered all of the factors set forth in this paragraph as
well as the terms set forth in this Article I and has thereupon decided that the
contemplated financing is appropriate for Client.

Margin transactions involve the possibility of greater loss than transactions
for which Client is not borrowing money. If the value of the securities in
Client’s Special Custody Account falls, Client may be required to deposit
additional assets to secure Client’s loans hereunder. Alternatively, subject to
Article VI below, Pershing may sell Client’s securities to pay down or pay off
such loans and at a loss or at lower prices than under other circumstances.
Client remains solely liable for any deficiencies arising from such sales,
except to the extent such deficiencies arise out of Pershing’s or any of
Pershing’s affiliates’ gross negligence, willful misconduct, fraud, willful
violation of Applicable Law (as defined below) or willful breach of this
Agreement.

Client agrees to carefully consider Client’s own financial condition, tolerance
for risk and investment objectives, as well as market conditions, before Client
decides to use margin credit. Client acknowledges that Pershing has made
available to Client certain information relating to margin and that before
submitting Client’s application for a margin account, Client represents and
warrants to Pershing that Client has had an opportunity to discuss with Pershing
the risks associated with the use of margin and that the use of margin is
consistent with Client’s investment objectives as provided to Pershing.

1.03 Special Custody Account Operation. Client agrees to maintain Adequate
Performance Assurance for Client’s Special Custody Account as agreed to herein
by Pershing and Client, which may exceed that required by applicable rules and
regulations. Client agrees to pay, subject to the immediately succeeding
sentence, on written demand in accordance with Section 7.09, and satisfy all
margin and maintenance calls and pay interest charges with respect to Client’s
Special Custody Account in accordance with Article II or otherwise as agreed
upon in writing by Client and Pershing, provided that to the extent such charges
relate to securities not covered by Article II or an agreement in writing
between Client and Pershing, such charges shall be in accordance with Pershing’s
usual custom. For the purposes of this section, on written demand shall mean: if
such demand is made by Pershing on or prior to 10:00 a.m. New York time on a
Business Day, by the close of business on such day; and if such demand is made
by Pershing after 10:00 a.m. and no later than 5:00 p.m. New York time on a
Business Day, by 12:00 noon New York time on the next Business Day; and if such
demand is made after 5:00 p.m. New York time on a Business Day by the close of
business on the next Business Day.

 

2



--------------------------------------------------------------------------------

Pershing may, in its reasonable discretion, require Client to (a) deliver
collateral to the Special Custody Account (i) to maintain margin as required by
Pershing in accordance with Appendix A to this Agreement and (ii) secure
Client’s performance of any obligations due to Pershing hereunder or (b) pay any
amount that may become due hereunder in order to meet requests for additional
deposits or “marks to market” for any transactions, including transactions
involving foreign exchange and unissued securities that Client may purchase or
sell.

1.04 Return of Excess Collateral. If, in the absence of an ongoing, unremedied
Event of Default or termination of this Agreement, the Client delivers written
notice to Pershing for the return of fully paid securities, excess margin
securities or excess cash hereunder, prior to 11:00 a.m. New York time on any
Business Day, then so long as there are no outstanding payments or delivery
obligations of Client currently due and unpaid under any contract with Pershing,
Pershing shall, by the close of business on such day, instruct the Custodian to
release such assets in accordance with the terms of the Special Custody and
Pledge Agreement; provided, that if Client delivers such written notice after
11:00 a.m. New York time on any Business day, Pershing shall, by 12:00 noon New
York time on the next Business Day, instruct the Custodian to release such
assets in accordance with the terms of the Special Custody and Pledge Agreement.

1.05 Margin Loan. The parties acknowledge that the cash loans provided hereunder
are each a “margin loan” as used in the definition of “securities contract” in
the United States Bankruptcy Code (11 U.S.C. Section 741).

ARTICLE II

INTEREST CHARGES DISCLOSURE STATEMENT

2.01 Interest Rates. Interest charged on any debit balances in cash accounts or
credit extended in margin accounts shall be agreed to by the parties and set
forth in Appendix A to this Agreement.

2.02 Interest Period. The interest period begins on the 20th of each month and
ends on the 19th of the following month. Accordingly, the interest charges for
the period as shown on Client’s monthly statement are based only on the daily
net debit and credit balances for the interest period.

2.03 Method of Interest Computation. At the close of each interest period during
which credit was extended to Client, an interest charge is computed by
multiplying the average daily debit balance for that currency by the applicable
schedule rate in Appendix A and by the number of days during which a debit
balance was outstanding and then dividing by 360. If there has been a change in
the rate agreed upon between Pershing and Client for that currency, separate
computations will be made with respect to each rate of charge for the
appropriate number of days at each rate during the interest period. If not paid,
the interest charge for credit extended to Client’s account at the close of the
interest period is added to the opening debit balance for that currency for the
next interest period.

All credit and debit balances in the same currency will be combined daily and
interest will be charged on the resulting average daily net debit balances for
that currency for the interest period. Credit balances in one currency will not
be combined or netted with debit balances in a different currency.

ARTICLE III

MODIFICATION/TERMINATION

3.01 Except as otherwise provided herein, or as otherwise required by Applicable
Law or the rules of any self-regulatory organization to which Pershing is
subject and are applicable to margin accounts

 

3



--------------------------------------------------------------------------------

generally, except upon delivery of 180 days’ prior written notice (the
“Modification Notice Period”), Pershing may not:

 

  (a). modify without Client’s explicit written consent the margin levels set
forth in Appendix A attached hereto;

 

  (b). recall any outstanding loan under this Agreement;

 

  (c). modify without Client’s explicit written consent the interest rate spread
on loans hereunder, as set forth in Appendix A of this Agreement;

 

  (d). modify without Client’s explicit written consent the fees, charges or
expenses in Appendix A; or

 

  (e). terminate or amend this Agreement.

3.02 Termination. Unless earlier terminated in accordance with this section or
pursuant to Article VI hereof, this Agreement shall terminate upon 180 days’
written notice by either party.

3.03 Early Termination or Modification. Upon the occurrence of any of the
following events, Pershing reserves the right to modify or terminate this
Agreement after giving effect to applicable notice requirements and grace
periods, if any, as noted with each event.

 

(a) Modification or Termination Upon Notice:

 

  (i) A formal charge or indictment of fraud, misconduct, embezzlement, money
laundering, insider trading, market manipulation abuse or other material
illegality, or breach of regulation is made against Client, or any of its
principals, executive officers or directors, that in the good faith and
commercially reasonable business judgment of Pershing could materially damage
the reputation of Pershing;

 

  (ii) Client’s net asset value (as publicly provided by Client, the “NAV”)
(A) on the last Business Day of each calendar month has declined by 15% or more
from Client’s NAV on the last Business Day of the immediately preceding calendar
month and the NAV of Client as of the same day has declined by 10% or more as
compared to the NAV of Client on January 1st of the then-current calendar year;
(B) on the last Business Day of each calendar quarter has declined by 25% or
more from Client’s NAV on the last Business Day of the calendar quarter
immediately preceding such Business Day and the NAV of Client as of the same day
has declined by 10% or more as compared to the NAV of Client on January 1st of
the then-current calendar year; or (C) on the last Business Day of each calendar
year has declined by 35% or more from Client’s NAV on the last Business Day in
the immediately preceding calendar year; or

 

  (iii) Client’s Net Asset Value (defined below) on any day is less than the
greater of (A) 50% of Client’s Net Asset Value on the last Business Day of the
calendar month immediately preceding the date of this Agreement and (B) 50% of
Client’s Net Asset Value on the last Business Day of the immediately preceding
calendar year. “Net Asset Value” means, as of the relevant time of
determination, an amount (expressed in United States Dollars) equal to the sum
of Client’s Total Assets minus Total Liabilities (each valued at market price
therefor as of such date), including any estimate thereof provided by Client
pursuant to Section 3.03 (a)(vii)(4) (inclusive of redemptions and withdrawals);
or

 

4



--------------------------------------------------------------------------------

  (iv) Client suspends the calculation of its NAV or Client or its Investment
Manager notifies its investors that it has suspended or intends to suspend the
calculation of the NAV of Client; or

 

  (v) Custodian Downgrade Event. The rating assigned then to the long-term,
senior unsecured and unsubordinated debt securities of Client’s Custodian by
either Standard & Poor’s Rating Services, a division of McGraw-Hill, Inc., or
any successor thereto (“S&P”) or Moody’s Investors Services, Inc., or any
successor thereto (“Moody’s”) shall be below BBB+ or Baa2, respectively, or
either of S&P or Moody’s shall suspend, withdraw or cease to assign a long-term,
senior unsecured and unsubordinated debt securities rating to Client’s
Custodian; or

 

  (vi) In the event the Special Custody and Pledge Agreement is terminated and
Client and Pershing have not entered into a replacement Special Custody and
Pledge Agreement; or

 

  (vii) If Client fails to deliver to Pershing any financial statements or
financial information available to the Client (unless any such financial
statements or financial information is publicly available) in accordance with
the timing set forth below, and such failure shall continue for two (2) Business
Days after written notice thereof from Pershing:

 

  1. Client’s annual audited financial statements within 120 days of the fiscal
year end;

 

  2. Client’s monthly balance sheet and monthly performance within 30 days of
relevant month end;

 

  3. Any notices or information provided to all of its investors within five
(5) Business Days of the provision of such notices or information to investors;
and

 

  4. Written or oral statement of interim Net Asset Value as of any Business
Day, leverage and Client’s portfolio composition, including cash on hand, within
five (5) Business Days following of a written request therefor from Pershing.

 

(b) Modification Upon 15 Day’s written Notice:

 

  (i) Client makes or intends to make a material change to its investment
strategy, policies or guidelines or to the nature of its business from that
disclosed in its prospectus in effect as of the date of this Agreement and
Pershing fails to consent to such material change; or

 

  (ii) J.P. Morgan Investment Management Inc. (the “Investment Manager”) is
subject to a Change of Control. For purposes of this Section, “Change of
Control” shall mean (i) the approval by the directors, shareholders or managers
of Investment Manager of a plan of complete liquidation of Investment Manager or
an agreement for the sale or disposition by Investment Manager of all or
substantially all of its assets (other than sales of assets in the ordinary
course of business and dispositions of assets to an affiliate thereof), or
(ii) a change in the composition of the board of directors or managers of
Investment Manager, as a result of which fewer than a majority of the directors
or managers are Incumbent Directors. “Incumbent Directors” shall mean directors
or managers who either (A) are directors or managers of Investment Manager as of
the date hereof, or (B) are elected, or nominated for election, to the board
with the affirmative votes of at least a majority of those directors or managers
whose election or nomination was not in connection with any transactions
described in this Agreement or in connection with an actual or threatened proxy
contest relating to the election of directors or managers of Investment Manager.

 

5



--------------------------------------------------------------------------------

3.04 Modification due to Pershing Credit Event. Notwithstanding the Modification
Notice Period, if (i) Pershing’s Net Capital requirements under Rule 15c3-1 of
the Securities and Exchange Act of 1934 (the “Exchange Act”) is reduced for any
reason by 25% or more during any period of three months or less; (ii) the credit
rating of S&P or Moody’s for The Bank of New York Mellon Corporation (“BNY
Mellon”), or any other provider of committed or uncommitted funding facilities
to Pershing is downgraded two (2) levels or more in any period of thirty
(30) days or less or falls to or below the lowest investment grade rating of
either rating agency; or (iii) Pershing becomes bankrupt, insolvent or subject
to any voluntary or involuntary bankruptcy, reorganization, insolvency,
receivership or similar proceeding (each, a “Pershing Credit Event”), the
Modification Notice Period shall no longer be in effect and Pershing may modify
or terminate this Agreement as follows. Upon the occurrence of (i) or
(ii) above, Pershing may, immediately upon written notice, modify this Agreement
by any and all of the following: (x) increasing the interest rate on the
outstanding loan up to a maximum of one-month LIBOR plus 275 basis points,
(y) reducing the Modification Notice Period to 90 days or (z) decreasing the
Maximum Debit up to the greater of the average debit balance maintained by the
Client with Pershing over the preceding 90 days or the debit balance on the day
of such notice. Upon the occurrence of (iii) above, Pershing may modify or
terminate this Agreement immediately upon notice.

Pershing shall give Client commercially reasonable written notice if Pershing’s
Net Capital falls 15% during any three-month period or if BNY Mellon is
downgraded one level (“Pre-Trigger Notice”); provided however, such Pre-Trigger
Notice is not a condition precedent to Pershing declaring a Pershing Credit
Event has occurred and failure to provide such Pre-Trigger Notice shall not
prejudice or otherwise limit any of Pershing’s rights hereunder.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Client represents and warrants that:

4.01 Existence and Power. Client is a corporation duly organized, validly
existing and in good standing under the laws of the state of Maryland. The
Client is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its business, assets, and properties
requires such qualification, except where failure to be so qualified or in good
standing would not be reasonably expected to have a Material Adverse Effect.

4.02 Authorization; Execution and Delivery, Etc. The execution and delivery by
Client of this Agreement and the Special Custody and Pledge Agreement, and the
performance of its obligations hereunder and thereunder, are within its
corporate powers, and have been duly authorized by all requisite corporate
action by Client. This Agreement and the Special Custody and Pledge Agreement
have been duly executed and delivered by Client, and constitute the legal, valid
and binding obligations of Client enforceable against Client in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) and an implied covenant of good faith and fair dealing.

4.03 Noncontravention. Neither the execution and delivery by Client of this
Agreement, the Special Custody and Pledge Agreement nor the consummation of the
transactions herein or therein contemplated,

 

6



--------------------------------------------------------------------------------

nor compliance with the terms, conditions and provisions hereof or thereof by
Client will (a) conflict with, or result in a breach of, any of its charter
documents or (b) conflict with (i) any Applicable Law, (ii) any contractual
restriction binding on or affecting Client or any of its assets, or (iii) any
order, writ, judgment, award, injunction or decree binding on or affecting
Client or any of its assets, in each case except where such conflict or breach
would not reasonably be expected to have a Material Adverse Effect. For the
purposes of this Agreement, “Applicable Law” means, with respect to any person,
all laws, rules, regulations or orders of any governmental authority to which
such person is subject or by which such person’s property is bound. For the
purposes of this Agreement, “Material Adverse Effect” means a material adverse
effect on (x) the business, financial condition, operations, assets or
properties of the Borrower or (y) the validity or enforceability of this
Agreement or the Special Custody and Pledge Agreement or the rights and remedies
of Pershing hereunder or thereunder.

4.04 Suitability. Client is an Institutional Account as defined in FINRA Rule
4512(c) and is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities and shall exercise such independent judgment in
connection with the purchase or sale of any security or when engaging in any
investment or financing strategy.

4.05 Governmental Authorizations. Client has obtained all necessary governmental
authorizations, and made all governmental filings necessary for the execution
and delivery by Client of, and the performance by Client of its Obligations
under, this Agreement and the Special Custody and Pledge Agreement, except where
the failure would not reasonably be expected to have a Material Adverse Effect.

4.06 Regulations T, U and X. The execution, delivery and performance by Client
of this Agreement and the Special Custody and Pledge Agreement and the
transactions contemplated hereunder and thereunder will not violate any
provision of Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.

4.07 Sections 17 and 18 of the Investment Company Act of 1940. The execution,
delivery and performance by Client of this Agreement and the Special Custody and
Pledge Agreement and the transactions contemplated hereunder and thereunder will
not violate any provision of Sections 17(f) and 18 of the Investment Company Act
of 1940 or the rules promulgated thereunder.

4.08 Financial Information. The statement of assets and liabilities of Client,
as of December 31, 2015, and the related Statement of Operations on such date,
reported on by PricewaterhouseCoopers and set forth in the financial statements
dated December 31, 2015, together with the notes and schedules thereto, presents
fairly, in all material respects, in conformity with generally accepted
accounting principles, the financial position of Client as of such date.

4.09 Litigation. There is no action, suit, proceeding or investigation of any
kind pending against, or to the knowledge of Client, threatened against or
affecting, Client before any court or arbitrator or any Authority which would
reasonably be expected to have a Material Adverse Effect.

4.10 Taxes. The Client has timely filed, or caused to be filed, all material
United States federal income tax returns and all other material tax returns
which are required to be filed by it, if any, and has paid, or made adequate
provision for the payment of, all taxes due pursuant to such returns, if any, or
pursuant to any assessment received by the Client, except for any taxes or
assessments which are being contested in good faith or for which non-payment
would not reasonably be expected to have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

4.11 Compliance. Client is in compliance with all Applicable Laws except where
the necessity of compliance therewith is being contested in good faith or
exemptive relief has been obtained therefrom and remains in effect or where
noncompliance therewith would not be reasonably expected to have a Material
Adverse Effect. Client is in compliance with all agreements and instruments to
which it is a party or to which any of its properties may be bound, in each case
where the violation thereof would be reasonably expected to have a Material
Adverse Effect.

4.12 Full Disclosure. All information heretofore furnished by Client to the
Pershing for purposes of or in connection with this Agreement or the Special
Custody and Pledge Agreement or any transaction contemplated hereby or thereby
is true and accurate in all material respects on the date as of which such
information is stated or certified, and such information does not contain, when
taken as a whole, on such date, any material misrepresentation or any omission
to state therein, in light of the circumstances in which they were made, matters
necessary to make the statements made therein not misleading in any material
respect.

4.13 Title to Assets. Client has good and marketable title to all its material
properties, assets and rights, except where failure to have such title would not
reasonably be expected to have a Material Adverse Effect.

ARTICLE V

COVENANTS

Client agrees that, so long as the Pershing provides financing hereunder or any
amount payable hereunder remains unpaid:

5.01 Reserved.

5.02 Payment of Obligations. Client will pay, at or before maturity, all of
Client’s material obligations, including, without limitation, tax liabilities,
except where the same may be contested in good faith or for which non-payment
would not reasonably be expected to have a Material Adverse Effect.

5.03 Maintenance of Insurance. Client will maintain with financially sound and
reputable insurance companies, policies with respect to its assets and property
and business against at least such risks and contingencies as are customary in
the reasonable opinion of Client or Investment Manager in the case of registered
closed-end investment companies.

5.04 Conduct of Business and Maintenance of Existence. Client will preserve and
keep in full force and effect its existence as a corporation, except as
permitted by Section 5.08. Client will preserve, renew and keep in full force
and effect its rights, privileges and franchises necessary in the normal conduct
of its business except where failure to do so would not be reasonably expected
to have a Material Adverse Effect.

5.05 Compliance with Laws. Client will comply in all material respects with all
Applicable Laws and requirements of any regulatory or governmental authority
having jurisdiction over Client except where the necessity of compliance
therewith is contested in good faith or exemptive relief has been obtained
therefrom and remains in effect or where noncompliance therewith would not
reasonably be expected to have a Material Adverse Effect. Client will file, or
cause to be filed, all material federal and other material tax returns required
by all relevant jurisdictions on or before the due dates for such returns, and
will pay, or make adequate provision for the payment of, all taxes due pursuant
to such returns as and when they become due, except those that are being
contested in good faith by the Client or for which non-payment would not
reasonably be expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

5.06 Books and Records. Client will keep proper books of record and account in
relation to its business and activities in accordance with Applicable Law.

5.07 Liens. The Client will not create, assume, incur or suffer to exist any
lien on any of the Collateral except liens of Pershing created or permitted by
or pursuant to this Agreement or the Special Custody and Pledge Agreement.

5.08 Consolidations, Mergers and Sales of Assets. Client will not consolidate or
merge with or into any other entity, nor will Client sell, lease or otherwise
transfer, directly or indirectly, all or any substantial part of its assets to
any other entity (in each case, whether in one transaction or a series of
related transactions), except (a) a merger or consolidation where Client is the
survivor and (b) Client may dispose of its assets in the ordinary course of
business.

5.09 Use of Proceeds. Proceeds of the financing provided hereunder may be used
to buy, carry or trade in securities or an investment contract security.

5.10 Collateral. Client will at all times place and maintain the Collateral in
the custody of the Custodian subject to the provisions of the Special Custody
and Pledge Agreement.

5.11 Notice. Client agrees to promptly provide Pershing with notice if any of
the foregoing covenants are breached or become incorrect, untrue or false, such
notice to be no more than two (2) Business Days after an authorized officer of
Client becoming aware of the occurrence thereof.

ARTICLE VI

DEFAULT

6.01 If any one or more of the following events (each, an “Event of Default”)
shall occur:

 

  (a). Client fails to satisfy any payment or delivery obligation when due
(including any margin call), provided, however, if Client’s failure to pay or
deliver, as required by this Agreement shall not be an Event of Default if such
failure is due to a ministerial or operational error and Client had made a good
faith, verifiable effort to transmit payment or delivery, as reasonably
demonstrated to Pershing and such payment or delivery is made by the end of the
first Business Day following the day such payment or delivery was initially due;

 

  (b). Reserved;

 

  (c). Client fails to observe or perform under any other covenant or agreement
with Pershing and such failure continues for two (2) Business Days after written
notice thereof from Pershing, provided such failure is able to be cured and is
not already subject to a cure or notice period;

 

  (d). Client becomes bankrupt, insolvent or subject to any voluntary or
involuntary bankruptcy, reorganization, insolvency or similar proceeding;

 

  (e). Any representation, warranty, certification or statement made (or deemed
made) by Client in this Agreement or the Special Custody and Pledge Agreement or
in any certificate, financial statement or other document delivered pursuant to
this Agreement or the Special Custody and Pledge Agreement shall prove to have
been incorrect in any material respect when made (or deemed made); or

 

9



--------------------------------------------------------------------------------

  (f). Pershing’s security interest under the Special Custody and Pledge
Agreement is not or ceases to be a first-priority perfected security interest in
the Collateral;

then, and in every such event, regardless of whether or not the Event of Default
is continuing, Pershing may by written notice to Client (i) terminate this
Agreement and (ii) declare the loans hereunder (together with accrued and unpaid
interest thereon) to be immediately due and payable.

6.02 Remedies. Upon the occurrence of an Event of Default or termination of this
Agreement, Pershing may, upon notice to Client, and at such times and places as
Pershing may reasonably determine, cancel, terminate, accelerate, liquidate
and/or close-out any or all transactions and agreements hereunder between Client
and Pershing, sell or otherwise transfer any securities or other property which
Pershing may hold for Client or which has been pledged to Pershing by Client and
apply the proceeds to the discharge of Client’s obligations, set-off, net and
recoup any obligations to Client against any obligations to Pershing, exercise
all rights and remedies of a secured creditor in respect of all collateral in
which Pershing has a security interest under the Uniform Commercial Code (the
“UCC”) (whether or not the UCC is otherwise applicable in the relevant
jurisdiction), cover any open positions of Client (by buying in or borrowing
securities or otherwise) and take such other actions as Pershing reasonably
deems appropriate. Client shall remain liable for any deficiency, except to the
extent such deficiency arises out of Pershing’s gross negligence, willful
misconduct, fraud, willful violation of Applicable Law or willful breach of this
Agreement, and shall promptly reimburse Pershing for any loss or expense
incurred thereby, including losses sustained by reason of an inability to borrow
any securities or other property sold for Client’s Account. Pershing shall
transfer to the Client, in accordance with the Special Custody and Pledge
Agreement any excess securities, property, collateral or proceeds remaining
after all of Client’s obligations to Pershing have been satisfied. Client agrees
to promptly notify Pershing upon a representative of Client gaining actual
knowledge of the occurrence of an Event of Default, but the failure to provide
such notice shall not prejudice Pershing’s right to determine that an Event of
Default has occurred.

6.03 Waiver. Notwithstanding any other provision hereunder, if in respect of any
Event of Default or the occurrence of any event under Section 3.03, Pershing
receives written notice from Client requesting a waiver of such Event of Default
or event under Section 3.03 and Pershing has not exercised any right or remedy
in respect thereof within 30 days following receipt of such notice, then such
Event of Default or event under Section 3.03 shall be deemed as not having
occurred.

ARTICLE VII

MISCELLANEOUS

7.01 No Advice. Pershing makes no recommendations to purchase or sell any
security or engage in any investment strategy, including the use of margin, and
does not provide legal, tax, credit or accounting advice.

7.02 Conflicts with Other Agreements. In the event of a conflict between any
provision of this Agreement and the Special Custody and Pledge Agreement between
the parties, this Agreement shall prevail.

7.03 Confidential Information. “Confidential Information” of a party shall mean
all data and information submitted to the other party or obtained by the other
party in connection with the transactions contemplated hereby, including
information relating to a party’s customers (which includes, without limitation,
Non-Public Personal Information as that term is defined in Securities and
Exchange Commission Regulation S-P), technology, operations, facilities,
consumer markets, products, capacities, systems, procedures, security practices,
research, development, business affairs, ideas, concepts, innovations,
inventions, designs, business methodologies, improvements, trade secrets,
copyrightable subject matter and other proprietary information.

 

10



--------------------------------------------------------------------------------

All Confidential Information relating to a party shall be held in confidence by
the other party to the same extent and in at least the same manner as such party
protects its own confidential or proprietary information. Neither party shall
disclose, publish, release, transfer or otherwise make available Confidential
Information of the other party in any form to, or for the use or benefit of, any
person or entity without the other party’s prior written consent. Each party
shall, however, be permitted to disclose relevant aspects of the other party’s
Confidential Information to its officers, agents, parents, affiliates,
subcontractors and employees to the extent such disclosure is reasonably
necessary for the performance of its duties and obligations under this
Agreement, in compliance with its internal policies and such disclosure is not
prohibited by Gramm-Leach-Bliley Act of 1999 (“GLBA”), which amends the Exchange
Act, as it may be amended from time to time, the regulations promulgated by the
Securities and Exchange Commission thereunder or other Applicable Law; provided,
however, that such party shall take all reasonable measures to ensure that
Confidential Information of the other party is not disclosed or duplicated in
contravention of the provisions of this Agreement by such officers, agents,
subcontractors and employees. The obligations in this Section shall not restrict
any disclosure by either party pursuant to any Applicable Law, or by order of
any court, government agency or self-regulatory organization having jurisdiction
(provided that the disclosing party shall give prompt written notice to the
non-disclosing party of such order) and shall not apply with respect to
information which (i) is developed by the other party without violating the
disclosing party’s proprietary rights; (ii) is or becomes publicly known (other
than through unauthorized disclosure); (iii) is disclosed by the owner of such
information to a third party free of any obligation of confidentiality; (iv) is
already known by such party without an obligation of confidentiality other than
pursuant to this Agreement or any confidentiality agreements entered into
between the parties before the effective date of this Agreement; or (v) is
rightfully received by a party free of any obligation of confidentiality. If the
GLBA, the regulations promulgated by the Securities and Exchange Commission
thereunder or other Applicable Law now or hereafter in effect impose a higher
standard of confidentiality to the Confidential Information, such standard shall
prevail over the provisions of this Section.

Client acknowledges that the services Pershing provides hereunder involve Client
access to proprietary technology, trading and other systems, and that
techniques, algorithms and processes contained in such systems constitute trade
secrets and shall be safeguarded by Client, and that Client shall exercise
reasonable care to protect Pershing’s interest in such trade secrets. Client
agrees to make the proprietary nature of such systems known to those of its
consultants, staff, agents or clients who may reasonably be expected to come
into contact with such systems. Client agrees that any breach of this
confidentiality provision may result in its being liable for damages as provided
by Applicable Law.

This section shall survive the termination of this Agreement.

7.04 Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of New York. Any dispute arising out of or relating
to this Agreement shall be subject to Section 7.10 Litigation/Arbitration as
specified below.

7.05 Limitation of Liability. No party shall have any liability for any special,
indirect, consequential or punitive damages relating to or arising from any
system or inputting errors that results in an incorrect determination of margin
requirements hereunder other than to correct such error as soon as reasonably
practicable; provided that the foregoing limitation of liability shall not apply
in the case of such party’s gross negligence, willful misconduct, fraud, willful
breach of this Agreement or willful violation of Applicable Law. For the
avoidance of doubt, correcting such error includes refunding to Client any
excess margin interest charged prior to such correction.

 

11



--------------------------------------------------------------------------------

7.06 Amendments; Waivers. Any provision of this Agreement or the Special Custody
and Pledge Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by Client and Pershing.

7.07 Counterparts. This Agreement may be executed in facsimile counterparts,
each of which will be deemed an original instrument and all of which together
will constitute one and the same agreement.

7.08 Use of Name. Client and Pershing agree not to use the other party’s name
for any purpose without the other party’s prior written consent, including, but
not limited to, in any advertisement, publication or offering material;
provided, however, that Pershing consents to Client’s stating in its offering
documents and other filings with the Securities and Exchange Commission that
Pershing is providing financing so long as such statement is factually accurate
at the time the statement is made and it is made clear in such disclosure that
Pershing has no responsibility for the preparation and accuracy of such offering
documents.

7.09 Notices. Written communications and notices hereunder shall be sent by
electronic mail, provided via online posting on Pershing’s website (for the
avoidance of doubt either shall be considered written notification), or sent by
facsimile transmission, regular mail, overnight delivery, or hand delivered as
required herein or by any other means agreed to by the parties, in any such case
addressed:

 

(a)   if to Client, to:   Pacholder High Yield Fund     270 Park Avenue, 22nd
Floor     New York, NY 10017     Matthew Plastina     Fax No.: N/A     Phone
No.: 1-877-217-9502     E-mail: Pacholder_Loan_Facility@jpmorgan.com (b)   if to
Pershing, to:   Pershing LLC     1 Pershing Plaza     Jersey City, NJ 07399    
Attention: Peter Murphy     Fax No.: 201-395-1299     Phone No.: 201-413-2637  
  E-Mail: pemurphy@pershing.com   For financial information Client shall provide
and additional copy to:     Attention: Credit and Risk Department     Fax No.:
201-434-3243     Email: PershingCreditRiskReporting@pershing.com

Each such notice, request, consent or other communication shall be effective
(a) if given by facsimile, transmission, when such facsimile is transmitted to
the facsimile number specified in this Section and the appropriate confirmation
is received, (b) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (c) if given by overnight delivery, hand delivery, electronic mail or any
other means, when delivered at the address specified in this Section. For the
avoidance of doubt, e-mail notice and facsimile transmission (for example,
notice of a margin call) is effective upon transmission to the relevant address
above.

 

12



--------------------------------------------------------------------------------

7.10 Litigation/Arbitration. Client agrees that any all controversies that may
arise between Client and Pershing, including, but no limited to, those arising
out of or relating to the transactions contemplated hereby, the Accounts
established hereunder, any activity or claim related to Client’s Accounts or the
construction, performance or breach of this Agreement between Client and
Pershing shall be settled by means of either arbitration or litigation in
accordance with the following procedures, unless the parties agree to other
procedures in writing which supersedes this provision.

 

  (a) Dispute Resolution Mechanism. All disputes shall be resolved by
arbitration pursuant to the procedures set forth in the subparagraph (b) below
unless Client shall elect that a dispute be solved by litigation, in which case
the dispute shall be resolved by litigation pursuant to the procedures set forth
in subparagraph (c) below. Client shall make such election either (i) by
instituting litigation if neither party has already commenced arbitration
proceedings, or (ii) by electing to proceed by litigation in writing by
registered mail addressed to Pershing at its main office within thirty (30) days
of notification that Pershing has taken the first step in the commencement of
arbitration proceedings.

 

  (b) Arbitration. This Agreement contains a predispute arbitration clause. By
signing an arbitration agreement, the parties agree as follows:

(1) All parties to this Agreement are giving up the right to sue each other in
court, including the right to a trial by jury, except as provided by the rules
of the arbitration forum in which a claim is filed.

(2) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(3) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

(4) The arbitrators do not have to explain the reason(s) for their award.

(5) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Client is a
member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(6) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

(7) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Agreement.

Subject to Section 7.10(a) above, any controversy between Pershing (and any of
Pershing’s affiliates also involved in such controversy) or any of its or their
partners, officers, managing directors, directors or employees on the one hand,
and Client or Client’s agents on the other hand, arising out of or relating to
this Agreement, the transactions contemplated hereby or the accounts established
hereunder, shall be settled by arbitration. The arbitration will be conducted
before The Financial

 

13



--------------------------------------------------------------------------------

Industry Regulatory Authority Dispute Resolution (“FINRA-DR”). If FINRA-DR
should decline to hear the matter, before the American Arbitration Association,
in accordance with their arbitration rules then in force. The award of the
arbitrator shall be final, and judgment upon the award rendered may be entered
in any court, state or federal, having jurisdiction.

No person shall bring a putative or certified class action to arbitration nor
seek to enforce any pro-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Client is excluded from the class by the
court.

 

  (c) Litigation. Any litigation commenced pursuant to this subparagraph must be
instituted in the United States Court for the Southern District of New York, or
in the event such court lacks subject matter jurisdiction, the New York Supreme
Court for the County of New York. Customer expressly consents to personal
jurisdiction in New York for purposes of such litigation. Any right to trial by
jury with respect to any claim or action is hereby waived by all parties to this
Agreement.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PACHOLDER HIGH YIELD FUND By:  

/s/ Laura Del Prato

Name:   Laura Del Prato Title:   Treasurer PERSHING LLC By:  

/s/ Peter R. Murphy

Name:   Peter R. Murphy Title:   Managing Director

 

15



--------------------------------------------------------------------------------

APPENDIX A

PACHOLDER HIGH YIELD FUND

 

Interest Rate:   One-month LIBOR offered rate plus 75 bps  

Margin Requirements:

 

 

 

      US Corporate Investment Grade Bonds     25 %    US Corporate High Yield
Bonds >$70     40 %    US Corporate High Yield Bonds < $70     100 %   
Loans/Collateralized Mortgage Obligations     100 % 

 

 

 

Margin Eligibility:

 

Margin release for all other asset classes or other collateral to be determined
on a case by case basis.

 

Securities eligible for margin shall be those defined under Regulation T of the
Federal Reserve Board and FINRA Rule 4210, provided however that, margin shall
not be extended against any security position not capable, in Pershing’s
commercially reasonable discretion (the reasonableness of any determination by
Pershing shall, in part, be based upon any information supplied to Pershing by
Investment Manager), of being liquidated measured against three (3) trading
days; or any 144A security restricted from sale within thirty (30) days.

Diversification:   Subject to the final sentence of this Diversification
definition, the Margin Requirements specified above shall remain in effect
provided the Special Custody Account maintains a diversified group of securities
wherein the securities of any single issue do not account for more than 5% of
the gross market value of all securities pledged in the Special Custody Account,
the securities of any single issuer, including the sovereign debt of a single
country, do not account for more than 10% of the gross market value of all
securities pledged in the Special Custody Account, and the securities of any
single state, sector or non-US country (inclusive of sovereign and corporate
debt) do not account for more than 20% of the gross market value of all
securities pledged in the Special Custody Account. In addition, the amount of a
security should not account for more than 10% of the total outstanding issue
size of that security. Sub-IG bonds rated CCC or below (including non-rated
bonds) that account for more than 25% of the corporate bond gross market value
of securities pledged in the Special Custody Account will be held at 60% margin
requirement if rated and 100% if not rated. If at any time the Special Custody
Account fails to satisfy the Diversification conditions set forth above, Client
shall remedy such failure within two (2) trading days after receipt of written
notice of such failure. If, immediately following such two-trading-day cure
period, the Diversification conditions remain unsatisfied, the Margin
Requirements specified above shall no longer remain in effect. Maximum Debit:  
Client will not exceed the margin debit limit of US $50 million without the
mutual agreement of both parties.

 

16



--------------------------------------------------------------------------------

Minimum Balance Fee:   If Client’s aggregate principal amount outstanding is not
at least 80% of the Maximum Debit for the previous thirty (30) days as of the
first day of the interest period, as described in Section 2.02, then Client
shall be charged on the difference between 80% and the aggregate principal
amount at One-month LIBOR plus 60 bps. Fees and Charges:   There are no other
fees or charges currently contemplated in connection with this Agreement other
than those outlined in Appendix A. To the extent any fees and/or charges arise,
the parties agree to negotiate in good faith and a commercially reasonable
fashion to determine such fees and/or charges. To the extent fees or charges may
arise in connection with services not provided under this Agreement, such fees
and charges will be covered under an agreement related to those services.

 

17